DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 03/03/2021.
Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan (US20160227428A1) in view of Park (US20190158155A1).
Regarding Claim 1, Novlan discloses a method, comprising: 
transferring User Equipment (UE) capability information to a mobile communication network by a UE, wherein the UE capability information comprises information regarding whether the UE supports measurements of a Channel State Information-Reference Signal (CSI-RS) on an unlicensed cell (see para 91, certain UEs may be capable of both CRS and CSI-RS TMs and indicate this functionality in a UE capability message to a network upon connection. If the UE additionally supports LTE operation on one or more unlicensed carriers, the UE may also indicate capability to support CSI-IM configuration and measurement on an unlicensed carrier); 
Although Novlan discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band and measuring CSI (paragraphs 49-53), Novlan does not disclose explicitly disclose receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability, i.e.: receiving configuration from the mobile communication network by the UE, wherein the configuration comprises information regarding radio resources of the CSI-RS and measuring the CSI-RS on the unlicensed cell based on the configuration by the UE. 
In the same field of endeavor, Park discloses: see Claim 7: “…the UE transmits, to a base station, UE capability information including information for a maximum number of channel state information-reference signal (CSI-RS) resources, receive, from the base station, CSI-RS configuration information via a higher layer signaling, receive, from the base station, a channel state information-reference signal (CSI-RS) on at least one CSI-RS port based on the CSI-RS configuration information, measure a channel based on the CSI-RS, and report, to the base station, a result of the channel measurement…”.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Novlan, so that the UE receives from the base station, information regarding the CSI-RS resources based on UE capability, as taught by Park, due to user's need for higher speed services (see Park, para 3), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed frequency technology) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 11, Novlan discloses a User Equipment (UE) (see FIG. 3, user equipment (UE)), comprising: 
a transmitter (see FIG. 3, user equipment (UE), transceiver 310) that transfers UE capability information to a mobile communication network, wherein the UE capability information comprises information regarding whether the UE supports measurements of a Channel State Information-Reference Signal (CSI-RS) on an unlicensed cell (see para 91, certain UEs may be capable of both CRS and CSI-RS TMs and indicate this functionality in a UE capability message to a network upon connection. If the UE additionally supports LTE operation on one or more unlicensed carriers, the UE may also indicate capability to support CSI-IM configuration and measurement on an unlicensed carrier); 
a receiver (see FIG. 3, user equipment (UE), transceiver 310);
a measurement handling circuit (see FIG. 3, user equipment (UE), processor 340) 
Although Novlan discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band and measuring CSI (paragraphs 49-53), Novlan does not disclose explicitly disclose: a receiver that receives configuration from the serving cell, wherein the configuration comprises information regarding radio resources of the CSI-RS on the unlicensed cell; and a measurement handling circuit that measures the CSI- RS on the unlicensed cell based on the configuration.
In the same field of endeavor, Park discloses: see Claim 7: “…the UE transmits, to a base station, UE capability information including information for a maximum number of channel state information-reference signal (CSI-RS) resources, receive, from the base station, CSI-RS configuration information via a higher layer signaling, receive, from the base station, a channel state information-reference signal (CSI-RS) on at least one CSI-RS port based on the CSI-RS configuration information, measure a channel based on the CSI-RS, and report, to the base station, a result of the channel measurement…”.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Novlan, so that the UE receives from the base station, information regarding the CSI-RS resources based on UE capability, as taught by Park, due to user's need for higher speed services (see Park, para 3), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 2, 5-6, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Park in view of Jung (US20210144703A1).
Regarding Claims 2, 12, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information indicates whether the UE supports measurements of the CSI-RS for Beam Failure Detection (BFD) or 
In the same field of endeavor, Jung discloses this limitation: see para 128, For the identification of the beam failure detection (BFD), when the CSI-RS resource in the received CC is maintained at a threshold value or below for a predetermined period of time, the UE may identify that the beam failure of the CC has occurred. Here, if the identified CC includes a MAC CE message, the SCell index may be configured as shown in Table 5. The SCell index (CC index) in which the beam failure has occurred may be directly displayed in a binary number or a bit mapped to a specific location may be indicated as “1” (or “0”). In addition, the maximum number of failed CC indexes of the SCell may be smaller than or equal to the number of SCells supported by UE capability supported by the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information indicates whether the UE supports measurements of the CSI-RS for Beam Failure Detection (BFD), as taught by Jung, f or managing transmission beams by a terminal in a 5G system (see Jung, Abstract), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 5, 15, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information indicates whether the UE supports measurements of the CSI-RS 
In the same field of endeavor, Jung discloses this limitation: see para 128, For the identification of the beam failure detection, when the L1-RSRP value of the SSB resource/i.e. SSB as indication, or the CSI-RS resource in the received CC is maintained at a threshold value or below for a predetermined period of time, the UE may identify that the beam failure of the CC has occurred… the maximum number of failed CC indexes of the SCell may be smaller than or equal to the number of SCells supported by UE capability supported by the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information indicates whether the UE supports measurements of the CSI-RS for Beam Failure Detection (BFD), as taught by Jung, f or managing transmission beams by a terminal in a 5G system (see Jung, Abstract), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 6, 16, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the indication comprises at least one of the following: a Synchronization Signal Block (SSB); 
In the same field of endeavor, Jung discloses this limitation: see para 128, For the identification of the beam failure detection, when the L1-RSRP value of the SSB resource, or the CSI-RS resource in the received CC is maintained at a threshold value or below for a predetermined period of time, the UE may identify that the beam failure of the CC has occurred… the maximum number of failed CC indexes of the SCell may be smaller than or equal to the number of SCells supported by UE capability supported by the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information indicates whether the UE supports measurements of the CSI-RS for Beam Failure Detection (BFD), as taught by Jung, for managing transmission beams by a terminal in a 5G system (see Jung, Abstract), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Park in view of Harada (US20210297884A1).
Regarding Claims 3 and 13, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information indicates whether the UE supports measurements of the CSI-RS on the unlicensed cell for Radio Link Monitoring (RLM), and the measuring of the CSI-RS on the unlicensed cell is performed for RLM.
In the same field of endeavor, Harada discloses this limitation: 
the UE capability information indicates whether the UE supports measurements of the CSI-RS (see para 123, in a case that the RLM reference signal is a CSI-RS, the above-described UE capability may be reused. Alternatively, new UE capability indicating UE capability able to perform transmission and/or reception of data during radio link monitoring even if the subcarrier spacing SCSs of the RLM reference signal and the data are different from each other may be defined. In a case of having the new UE capability, even if the SCSs of the RLM reference signal and the data are different from each other, the UE may expect to be able to perform transmission and/or reception of data during radio link monitoring).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information supports CSI-RS measurement for RLM, as taught by Harada, to provide a user terminal, even in a case of performing a measurement other than an SSB measurement, data transmission and/or reception which is simultaneous with the measurement. (see Harada, para 11), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 4 and 14, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information indicates whether the UE supports measurements of the CSI-RS on the unlicensed cell for Radio Resource Management (RRM), and the measuring of the CSI-RS on the unlicensed cell is performed for RRM.
In the same field of endeavor, Harada discloses this limitation: the UE capability information indicates whether the UE supports measurements of the CSI-RS (see para 196-197, in FR1, in a case that the SCSs of the L1 reference signal and the data are different from each other and that the L1 reference signal is an SS block, availability of simultaneous transmission and/or reception may be determined depending on whether or not to have certain UE capability (for example, UE capability (simultaneousRxDataSSB-DiffNumerology) for RRM … In FR1, in a case that the L1 measurement reference signal is a CSI-RS, it is expected that the UE capability to prescribe measurement based on a CSI-RS (UE capability of RRM based on the CSI-RS) is not always available).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information supports CSI-RS measurement for RRM, as taught by Harada, to provide a user terminal, even in a case of performing a measurement other than an SSB measurement, data transmission and/or reception which is simultaneous with the measurement. (see Harada, para 11), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Park in view of Iyer (US20210235492A1).
Regarding Claims 7 and 17, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information indicates that the UE supports measurements of the CSI-RS 
In the same field of endeavor, Iyer discloses this limitation: see FIG. 54, para 234, FIG. 54 shows an example of the signaling between gNB and UE to determine the measurement bandwidth and reporting. At step 421, the gNB performs LBT and transmits the composite carrier indicator CCI to the UE at step 422. Depending on its capability, the UE, at step 423, may detect one or more composited unlicensed-smallest carrier bandwidth U-SCBWs in that COT/i.e. representing the time duration. UE does measurements based on the identified composited bands at step 424 (see FIG. 54, at step 424, the UE assumes CSI-RS is present in the identified bands and perform measurement)… the UE reports measurement and bandwidth over which the measurement was made to the gNB.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information supports CSI-RS measurement within a time duration, as taught by Iyer, to measure (CSI-RS) of the available carrier bands within the channel occupancy time (COT) for BWP management (see Iyer, para 15), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 8 and 18, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the time duration is a Channel Occupancy Time (COT) in PDCCH, which is acquired by the unlicensed cell.
In the same field of endeavor, Iyer discloses this limitation: see FIG. 54, para 234, FIG. 54 shows an example of the signaling between gNB and UE to determine the measurement bandwidth and reporting. At step 421, the gNB performs LBT and transmits the composite carrier indicator CCI to the UE at step 422. Depending on its capability, the UE, at step 423, may detect one or more composited unlicensed-smallest carrier bandwidth U-SCBWs in that COT. UE does measurements based on the identified composited bands at step 424 (see FIG. 54, at step 424, the UE assumes CSI-RS is present in the identified bands and perform measurement)… the UE reports measurement and bandwidth over which the measurement was made to the gNB.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information supports CSI-RS measurement within a COT, as taught by Iyer, to measure (CSI-RS) of the available carrier bands within the channel occupancy time (COT) for BWP management (see Iyer, para 15), and also based on KSR rationale F - Known work in one field of endeavor (LTE or NR) may prompt variations of it for use in either the same field or a different one (unlicensed cell) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Park in view of Iyer, further in view of Noh (US20210050976A1).
Regarding Claims 9 and 19, Novlan in view of Park in view of Iyer discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability, and the UE capability information indicates that the UE supports measurements of the CSI-RS on the unlicensed cell as long as the CRS-RS is transmitted within a COT.
Novlan in view of Park, in view of Iyer does not disclose details regarding: canceling CSI-RS reception in a set of symbols of a slot, which are not within the COT by the UE.
In the same field of endeavor, Noh discloses this limitation: see para 314-316, a method of determining a CSI-RS active duration according to channel occupancy or channel non-occupancy… The following active duration is defined for an NZP CSI-RS resource. The terminal may be guaranteed not to measure active CSI-RS ports or active CSI-RS resources of a number greater than a value reported through terminal (UE) capability signaling in a certain slot… For semi-persistent CSI-RS, an active duration is defined as “from a time at which an activation command of the semi-persistent CSI-RS is applied to a time at which a deactivation command of the semi-persistent CSI-RS is applied”… based on transmission or non-transmission of an RS due to the channel occupancy duration or the channel non-occupancy duration, an active duration for the CSI-RS resource and port may be modified. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan, Park and Iyer, so that the UE cancels the CSI-RS reception in a set of symbols which are not within a channel occupancy duration as taught by Iyer, so that the flexibility of CSI report setting or trigger may be improved and the efficiency of data transmission may be enhanced (see Noh, para 319).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Park in view of Harada-WIPO (WO2021064888).
Regarding Claims 10 and 20, Novlan in view of Park discloses transferring UE capability information to the base station to measure CSI-RS on an unlicensed band, measuring CSI, and receiving a response from the base station regarding the resources used for CSI-RS measurement based on UE capability.
Novlan in view of Park does not disclose details regarding: the UE capability information is set and reported per frequency band.
In the same field of endeavor, Harada-WIPO discloses this limitation: see para 61, the terminal reports whether or not the NR-U technology (NR system that supports an unlicensed band is referred to as an NR-U system) can be applied to the base station as the UE capability (UE capability) in some frequency bands... In addition, the terminal reports whether or not NR-U technology can be applied to the base station as the UE capability for each frequency band. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Novlan and Park, so that the UE capability information is reported per frequency band, as taught by Harada-WIPO, so that in the wireless communication system, a plurality of systems can be made to coexist by applying a technique for unlicensed band in NR (see Harada-WIPO, para 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472